UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)
SIMON GREENSTONE PANATIER, PC
Leah C. Kagan, Esq.
1201 Elm Street, Suite 3400
Dallas, TX 75270
Email: LKagan@sgpblaw.com
(214) 276-7680
(214) 276-7699
Attorneys for Plaintiffs

SZAFERMAN, LAKIND,
 BLUMSTEIN & BLADER, P.C.
Arnold C. Lakind, Esq.
Robert E. Lytle, Esq.
101 Grovers Mill Road, Suite 200
Lawrenceville, N.J. 08648                              Case No. 19-01403-KCF
Email: ALakind@szaferman.com
        RLytle@szaferman.com                           Lead Case No: 19-10289-LSS
Telephone: (609) 275-0400
Fax: (609) 275-4511                                    Chapter 11
InRe:
Imerys Talc America, Inc.                              Hearing Date: June 18, 2019
APRIL DEJESUS and EDWIN DEJESUS,
                                                       Judge: Hon. Kathryn C. Ferguson,
                        Plaintiffs,                    Chief Judge

              v.                                       MOTION TO REMAND

BRENNTAG NORTH AMERICA, INC. (sued                     Oral Argument Requested
individually and as successor-in-interest to MINERAL
PIGMENT SOLUTIONS, INC. and as successor-in-
interest to WHITTAKER CLARK & DANIELS,
INC.);

BRENNTAG SPECIALTIES, INC. f/kla MINERAL
PIGMENT SOLUTIONS, INC. (sued individually and
as successor-in-interest to WHITTAKER CLARK &
DANIELS, INC.);

COTY, INC. and its subsidiary NOXELL
CORPORATION, for its CoverGirl brand of products;

CYPRUS AMAX MINERALS COMPANY (sued
individually, doing business as, and as successor to
AMERICAN TALC COMPANY, METROPOLITAN


2967583.1
TALC CO. INC. and CHARLES MATHIEU INC. and
SIERRA TALC COMPANY and UNITED TALC
COMPANY);

IMERYS TALC AMERICA, INC. (sued
individually and as successor-in-interest to LUZENAC
AMERICA, INC. successor-in-interest to CYPRUS
INDUSTRIAL MINERALS COMPANY and
WINDSOR MINERALS, INC. and
METROPOLITAN TALC CO. INC.);

JOHNSON & JOHNSON;

JOHNSON & JOHNSON CONSUMER INC., a
subsidiary of JOHNSON & JOHNSON;

NEW RUE21 LLC;

NOXELL CORPORATION f/k/a NOXZEMA
CHEMICAL COMPANY, for its CoverGirl brand of
products, a subsidiary of COTY INC.;

THE PROCTER & GAMBLE COMPANY (sued
individually and as successor-in-interest to
NOXZEMA CHEMICAL COMPANY and its
CoverGirl brand of products);

RUE21, INC.;

WHITTAKER CLARK & DANIELS, INC.;

JOHN DOE CORPORATIONS 1-50 (fictitious);

ENCHANTE ACCESSORIES INC.,
                 Defendants.


TO:     All Counsel via Electronic Filing, Federal Express and Email:


        PLEASE TAKE NOTICE that, on June 18,2019 or as soon thereafter as counsel may

be heard, the undersigned attorneys for Plaintiffs shall move pursuant to D.N.J. LBR 9013-2

before The Honorable Kathryn C. Ferguson, United States Bankruptcy Court for the District of




2967583.1
New Jersey, for an Order remanding the case back to the Superior Court ofNew Jersey,

Middlesex County.


        PLEASE TAKE FURTHER NOTICE that the undersigned will rely upon the

accompanying Certification of Leah Kagan, Esq. and Brief in support of this motion.


        A proposed form of Order of Remand are enclosed.


                                    SZAFERMAN, LAKIND,
                                     BLUMSTEIN & BLADER, P.C.

                                    Attorneys for Plaintiffs

                               By: s/ Arnold C. Lakind
                                   Arnold C. Lakind, Esq.

Dated: 5/18/19




2967583.1
